DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed July 26, 2022.
In view of the Amendments to the Claims filed July 26, 2022, the objections to claims 1, 2, 9, and 11 previously presented in the Office Action sent April 26, 2022 have been withdrawn. 
In view of the Amendments to the Claims filed July 26, 2022, the rejections of claims 1-7 and 9-14 under 35 U.S.C. 112(b) previously presented in the Office Action sent April 26, 2022 have been withdrawn. 
In view of the Amendments to the Claims filed July 26, 2022, the rejections of claims 1-7 and 9-14 under 35 U.S.C. 103 previously presented in the Office Action sent April 26, 2022 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-15 are currently pending while claims 8 and 15 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2011/0155216 A1) in view of Heng et al. (U.S. Pub. No. 2014/0196768 A1) and Asbeck et al. (U.S. Pub. No. 2017/0133979 A1).
With regard to claim 1, Lee discloses a photovoltaic solar energy system comprising: 
a base structure (portion of stem 21 depicted in Fig. 1 as below rotable bearing 22);  5
a rotating unit (the components depicted in Fig. 1 above rotable bearing 22 are cited to read on the claimed “rotating unit” as they function to rotate at rotatble bearing 22; see [0010]); 
a rotation connection between the rotating unit and the base structure, the rotation connection defining a pivot axis of the rotating unit (such as a rotation connection 22 depicted in Fig. 1 as between the cited rotating unit and the cited base structure and defining a pivot axis of the rotating unit at the cited rotable bearing 22), the rotating unit  comprising: 
a solar cell (4, Fig. 1); 
a support frame of said solar cell (such as the components above rotable bearing 22 depicted in Fig. 1 as mechanically supporting the cited solar cell 4), the support frame comprising 
at least one arm for offsetting cell with respect to the base structure (such as the portion of stem 21 depicted in Fig. 1 as above the rotable bearing 22 which offsets the cell 4 with respect to the cited base structure, lower portion of stem 21, via the rotable bearing 22), 
a low end of the at least one arm being connected to the rotation connection (as depicted in Fig. 1, a low end of the cited at least one arm being connected to the cited rotation connection 22); 
two mirrors each defining a reflector surface (two mirrors 24 each defining a reflector surface 243, Fig. 1) 
configured to 15reflect the light in the direction of an indirect absorption surface of the solar cell (such as depicted in Fig. 1, the cited mirrors 24 are configured to reflect the light in the direction of an indirect absorption surface/bottom surface), 
the two mirrors being arranged respectively on either side of the at least one arm (as depicted in Fig. 1, the cited two mirrors 24 arranged respectively on either side of the at least one arm 21), wherein
at least one of the two mirrors is a mobile mirror that is mobile by having a first end pivotably mounted on a sliding means sliding along the at least one arm 20(such as depicted in Fig. 1, the mirrors 24 are mobile by having a first end pivotably mounted on a sliding means 23 sliding along the at least one arm 21; see [0009-0010]), 
the sliding means able to be displaced between a high position bringing the mobile mirror into a configuration of maximum extent, and a low position bringing the mobile mirror into a configuration of minimum extent wherein a second end of the mobile mirror, opposite the first end, is located closer to the at least one arm than in the configuration of maximum extent (as depicted in Fig. 1 and described in [0009-0010], the sliding means 23 is able to be displaced between a high position bringing the mobile mirror into a configuration of maximum extent as depicted in Fig. 1 as an extended position, and a low position bringing the mobile mirror 24 into a configuration of minimum extent wherein a second end of the mobile mirror, opposite the first end, is located closer to the at least one arm 21 than in the configuration of maximum extent as in a folded position). 

Lee generally discloses an energy converter, cited solar cell 4, but does not detail the energy converter as a set of bifacial photovoltaic solar cells.
However, Heng et al. discloses a photovoltaic solar energy system (see Title and Fig. 7D). Heng et al. teaches an energy converter can include a set of bifacial photovoltaic solar cells which are encapsulated in a frame to prevent damage caused by exposure to environmental factors (see Fig. 7D and [0066-0067]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the energy converter of Heng et al., which includes the cited set of bifacial photovoltaic solar cells encapsulated in a frame, for the generally disclosed energy convertor of Lee because it would have provided for prevention of damage caused by exposed to environmental factors.
Lee teaches two mirrors each having a reflector surface (recall mirrors 24 on each left and right side of stem 21) which are extended and folded at each left and right side of stem 21 (Fig. 1 and [0010]) but does not teach the two mirrors as physically separated such that the respective reflector surfaces of the two mirrors are physically separated from one another.
However, Asbeck et al. teaches a photovoltaic solar energy system (see Title and Abstract). Asbeck et al. teaches two mirrors 220/230 which are extendable and foldable at a central stem 30 (see Fig. 2). Asbeck et al. also teaches two mirrors 40a/40b which are extendable and foldable about a central stem 30 (Fig. 5-6) which are physically separated such that the respective reflector surfaces of the two mirrors 40a/40b are physically separated from one another (Fig. 5-6). 
Asbeck et al. teaches the physically separate mirrors design allows for each mirror to independently provide a pivotable joint for rotation (see [0029] and [0033]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the two mirrors of Lee to include two physically separated mirrors, as exemplified by Asbeck et al., because it would have provided for each mirror independently providing a pivotable joint for extending/folding. 
 With regard to claim 5, independent claim 1 is obvious over Lee in view of Heng et al. and Asbeck et al. under 35 U.S.C. 103 as discussed above. Lee discloses wherein
the mobile mirror defines an acute mirror inclination angle with a plane orthogonal to the set of bifacial photovoltaic solar cells (such as depicted in Fig. 1, the mobile mirror 24 defines an acute mirror inclination angle with a vertical plane orthogonal to the solar cell 4, as modified to include a set of bifacial photovoltaic solar cells suggested by Heng et al. above),
the acute mirror inclination angle being between 65 and 80° in the configuration of maximum extent (as depicted in the configuration of maximum extent of Fig. 1, the acute mirror inclination angle being between 65 and 80°).

Lee, as modified above, does not disclose wherein the acute mirror inclination angle is between 5 and 30° in the configuration of minimum extent.
However, the angle in the configuration of minimum extent directly affects the ability for the system to be folded for ease of storage and portability (see [0010] of Lee).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the acute mirror inclination angle in the configuration of minimum extent in the system of Lee, as modified above, and arrive at the claimed range for angle through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the ability for the system to be folded for ease of storage and portability.
With regard to claims 6 and 7, independent claim 1 is obvious over Lee in view of Heng et al. and Asbeck et al. under 35 U.S.C. 103 as discussed above. Lee discloses wherein
the two mirrors are mobile, and arranged to be displaced symmetrically, the first end of each one of them being pivotably mounted on the same sliding means sliding along the at least one arm (as depicted in Fig. 1, the two mirrors 24 are mobile, and arranged to be displaced symmetrically, the first end of each one of them being pivotably mounted on the same sliding means 23 sliding along the at least one arm 21; see [0010]).
With regard to claim 9, independent claim 1 is obvious over Lee in view of Heng et al. and Asbeck et al. under 35 U.S.C. 103 as discussed above. Lee discloses wherein
the set of bifacial photovoltaic solar cells is configured to be displaced laterally on a side of one of the two mirrors, and on a side of the other mirror of the two mirrors (the cited set of bifacial photovoltaic solar cells, recall the selection of the set of framed bifacial photovoltaic solar cells suggested by Heng et al. for the energy convertor 4 of Lee generally depicted in Fig. 1, is cited to read on the claimed “is configured to be displaced laterally on a side of one of the two mirrors, and on a side of the other mirror of the two mirrors” because it is capable of being displaced laterally, or being at a different lateral distance, relative to the two mirrors 24 at portion 242 when the system is folded/extended).
With regard to claim 10, dependent claim 9 is obvious over Lee in view of Heng et al. and Asbeck et al. under 35 U.S.C. 103 as discussed above. Lee discloses wherein
the support frame comprises a device with a deformable parallelogram (as depicted in Fig. 1, the support frame comprises a device at components 25 and 5 which is cited to read on the claimed “deformable parallelogram” because it is structurally capable of forming a parallelogram, such as when slidable housing 23 slides on stem 21 to form right angles between components 25 and 24, which can be deformed with sliding away from the position of the right angles)
designed to laterally displace the set of bifacial photovoltaic solar cells (the cited device is cited to read on the claimed “designed to laterally displace the set of bifacial photovoltaic solar cells” because it is structurally capable of laterally displace the set of bifacial photovoltaic solar cells, recall the selection of the set of framed bifacial photovoltaic solar cells suggested by Heng et al. for the energy convertor 4 of Lee generally depicted in Fig. 1, or being at a different lateral distance, relative to the two mirrors 24 at portion 242 when the system is folded/extended).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2011/0155216 A1) in view of Heng et al. (U.S. Pub. No. 2014/0196768 A1) and Asbeck et al. (U.S. Pub. No. 2017/0133979 A1), and in further view of Gross et al. (U.S. Patent No. 8,324,496 B1).
With regard to claim 2, independent claim 1 is obvious over Lee in view of Heng et al. and Asbeck et al. under 35 U.S.C. 103 as discussed above. Lee, as modified above, discloses wherein
the support frame comprises a frame fixed on a high end of the at least one arm (recall rejection of claim 1 above selecting the set of bifacial photovoltaic solar cells encapsulated in a frame suggested by Heng et al. for the energy converter 4 of Lee; see Fig. 7D of Heng et al. teaching the cited encapsulated set of bifacial photovoltaic solar cells as including components 726/728 cited to read on the claimed “frame” as they form a supporting framing member for the cited set of bifacial photovoltaic solar cells; the section of the encapsulated set of bifacial photovoltaic solar cells of Heng et al. for the energy converter 4 of Lee above is cited to teach the cited frame fixed on a high end of the at least one arm as the cited frame, recall 726/728 in Fig. 7D of Heng et al., would be fixed on a high top end of the cited at least one arm 21 depicted in Fig. 1 of Lee).

Lee, as modified above, does not disclose wherein a connection device is provided between each mobile mirror and the frame of the support frame.
However, Gross et al. discloses a photovoltaic solar energy system (see Fig. 3-4) and teaches a connection device provided between a lower supporting surface and a frame of a solar panel (see wind screens 130/132, tabs 350, and hinges 340 depicted in Fig. 3-4 cited to read on the claimed connection device as they function to mechanically connect the other peripheral frame of panel 100 to a lower supporting surface 120). Gross et al. teaches the connection device comprises a member 350/130/132 sliding along the lower supporting surface 120, as well as a pivot member 340 allowing for a rotation of the sliding member 350/130/132 in relation to the frame of panel 100 (see Fig. 3-4).
Gross et al. teaches the system design allows for utilizing wind deflectors which can divert lateral winds over the solar panel (see Fig. 3-4 and see line 64-67, column 2) while also rotates relative to a lower supporting surface (as depicted in Fig. 3-4 at lower supporting surface 120) to pivotally divert wind during tracking operations (see line 42-45, column 2).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the frame in the system of Lee, as modified above, to include the cited connection device suggested by Gross et al. because it would have provided for diversion of lateral wind over the cited encapsulated set of bifacial photovoltaic solar cells.
Lee, as modified above, teaches the cited sliding member (recall 350/130/132 of Gross et al.) sliding along the cited mobile mirror (mirrors 24 of Lee, Fig. 1) as the cited mirrors of Lee serve as a lower supporting surface for the cited frame of which would provide for the suggested benefit of pivotally diverting wind, even during tracking operations when the cited connection device rotates relative to the lower supporting surface/mirror surface. 
With regard to claim 3, dependent claim 2 is obvious over Lee in view of Heng et al., Asbeck et al., and Gross et al. under 35 U.S.C. 103 as discussed above. Lee, as modified above, teaches wherein
the frame is parallel to the set of bifacial photovoltaic solar cells (see Fig. 7D of Heng et al. depicting the cited frame 726/728 as parallel to the top and bottom surfaces of the cited set of bifacial photovoltaic solar cells at the top and bottom surfaces of at least component 726), 
the frame being interposed between the two mirrors and the set of bifacial photovoltaic solar cells (the cited frame, recall 726/728 depicted in Fig. 7D of Heng et al., is cited to read on the “being interposed between the two mirrors and the set of bifacial photovoltaic solar cells” because it is physically intermittent the cited set of bifacial photovoltaic solar cells and the cited mirrors of Lee depicted in Fig. 1 as it forms a bottom framing component of which the cited mirrors would be below; see Fig. 1 of Lee depicting energy converter 4 having mirrors 24 below).
With regard to claim 4, dependent claim 2 is obvious over Lee in view of Heng et al., Asbeck et al., and Gross et al. under 35 U.S.C. 103 as discussed above. Lee, as modified above, teaches wherein
the support frame also comprises a plurality of frameworks connecting the frame to the set of bifacial photovoltaic solar cells (such as depicted in Fig. 7D of Heng et al., a plurality of frameworks 724 and 722 connecting the cited frame 726/728 to the cited set of bifacial photovoltaic solar cells).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2011/0155216 A1) in view of Heng et al. (U.S. Pub. No. 2014/0196768 A1) and Asbeck et al. (U.S. Pub. No. 2017/0133979 A1), and in further view of Banin et al. (U.S. Pub. No. 2011/0094565 A1).
With regard to claim 11, independent claim 1 is obvious over Lee in view of Heng et al. and Asbeck et al. under 35 U.S.C. 103 as discussed above. 
Lee generally teaches a rotable bearing 22 for rotating stem 21 (see [0010]) and also teaches a slidable housing 23 for orienting mirrors 24 in an extended position towards light (see Fig. 1 and see [0010]) but does not specifically teach wherein the rotating of rotable bearing 22 and orienting of mirrors 24 is by at least one first actuator and by at least one second actuator, respectively.
However, Banin et al. teaches actuators are conventionally employed to move arms and reflectors via actuators (see [0086]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the mechanism to rotate rotable bearing 22 and mechanism to orient slidable housing 23 in the system of Lee for the actuators of Banin et al. because the simply substitution of a known element known in the art to perform the same function, in the instant case a mechanism for rotating and orienting arms and reflectors, supports a prima facie obviousness determination (see MPEP 2143 B).
With regard to claim 12, independent claim 1 is obvious over Lee in view of Heng et al. and Asbeck et al. under 35 U.S.C. 103 as discussed above. 
Lee generally teaches a rotable bearing 22 for rotating stem 21 (see [0010]) and also teaches a slidable housing 23 mechanically coupled to the stem 21 (see Fig. 1 and see [0010]) but does not specifically teach wherein the rotating of rotable bearing 22 and mirrors 24 is by a common actuator that simultaneously controls the rotation connection between the rotating unit and the base structure, as well as each mirror of the two mirrors.
However, Banin et al. teaches actuators are conventionally employed to move arms and reflectors via actuators (see [0086]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have substituted the mechanism to rotate rotable bearing 22 in the system of Lee for the actuators of Banin et al. because the simply substitution of a known element known in the art to perform the same function, in the instant case a mechanism for rotating and orienting arms and reflectors, supports a prima facie obviousness determination (see MPEP 2143 B).
The substitution of the actuator of Banin et al. for the mechanism to rotate rotable bearing 22 of Lee is cited to read on the claimed “common actuator that simultaneously controls the rotation connection between the rotating unit and the base structure, as well as each mirror of the two mirrors” since the cited actuator simultaneously rotates the cited rotation connection 22 between the rotating unit and the cited base structure as well as each mobile mirror 24 as the rotation of the rotating unit at bearing 22 also rotates the cited mirrors 24 relative to the cited base structure.
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2011/0155216 A1) in view of Heng et al. (U.S. Pub. No. 2014/0196768 A1) and Asbeck et al. (U.S. Pub. No. 2017/0133979 A1), and in further view of Gross et al. (U.S. Pub. No. 2018/0076757).
With regard to claims 13 and 14, independent claim 1 is obvious over Lee in view of Heng et al. and Asbeck et al. under 35 U.S.C. 103 as discussed above. 
Lee, as modified above, discloses the photovoltaic solar energy system of claim 1 (recall rejection of claim 1 above) but does not disclose a solar power station comprising several rows of the photovoltaic solar energy system.
However, Gross et al. discloses a photovoltaic solar energy system (see Title and Fig. 1) and teaches a solar power station design can include several rows of photovoltaic solar energy systems 100 with the pivot axes of each rotating unit of each system in the respective row are parallel to each other (see Fig. 1-4).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have combined the photovoltaic solar energy system of Lee, as modified above, with the solar power station design of Gross et al., including the rows of aligned systems cited above, because the combination of elements known in the prior art, in the instant case a photovoltaic solar energy system and a solar power station design, supports a prima facie obviousness determination (see MPEP 2143 A).

Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.
Applicant argues in the response that Gross does not teach sliding tab 350 as rotatable relative to a frame. However, this argument is not persuasive. 
The cited tab 350 is depicted as slidable (see Fig. 3-4) and rotatable relative to the frame of the solar panel 110 because of hinge 340. In other words, the cited tab 350 rotates relative to the reference point of the frame of panel 110 because it is pivotably attached via hinge 340. See line 67, column 2 to line 2, column 3 teaching “Each of the screens 130, 132 has a proximal end pivotably connected to the panel 110 and a distal end pivotably connected to a tab 350 via a hinge 340”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 17, 2022